MEMORANDUM **
Richie Roneel Singh, a native and citizen of Fiji, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Kaiser v. Ashcroft, 390 F.3d 653, 657 (9th Cir.2004), and we deny the petition for review.
In his opening brief, Singh concedes that he did not suffer past persecution and argues that he has a well-founded fear of persecution based on his membership in a disfavored group. Substantial evidence supports the IJ’s determination that Singh failed to establish a well-founded fear of future persecution in that Singh did not establish a sufficiently individualized risk. See Sael v. Gonzales, 386 F.3d 922, 925 (9th Cir.2004). Further, Singh’s claimed fear of persecution is undermined by the continued presence of his father, brother and sister in Fiji. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), Singh’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.